IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-86,168-02


                     EX PARTE CEDRIC COTTRELL EVANS, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 1077372-A IN THE 339TH DISTRICT COURT
                                FROM HARRIS COUNTY


        Per curiam. ALCALA , J., not participating.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to thirty five years’ imprisonment. The First Court of Appeals affirmed his conviction.

Evans v. State, No. 01-09-00974-CR (Tex. App.—Houston [1st Dist.] Feb. 3, 2011) (not designated

for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
                                                                                                        2

his right to petition pro se for discretionary review.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to advise him of his right to petition for

discretionary review pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-09-00974-CR

that affirmed his conviction in Cause No. 1077372 from the 339th District Court of Harris County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered: April 12, 2017

Do not publish